Name: Council Regulation (EC, ECSC, Euratom) No 2581/2001 of 17 December 2001 adjusting with effect from 1 July 2001 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: social protection;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|32001R2581Council Regulation (EC, ECSC, Euratom) No 2581/2001 of 17 December 2001 adjusting with effect from 1 July 2001 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto Official Journal L 345 , 29/12/2001 P. 0001 - 0004Council Regulation (EC, ECSC, Euratom) No 2581/2001of 17 December 2001adjusting with effect from 1 July 2001 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied theretoTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof,Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68(1), as last amended by Regulation (EC, ECSC, Euratom) No 1986/2001(2), and in particular Articles 63, 64, 65, 65a and 82 of and Annex XI to the said Staff Regulations(3), and the first paragraph of Article 20 and Article 64 of the Conditions of Employment,Having regard to the proposal from the Commission,Whereas:(1) A review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the Communities should be adjusted under the 2001 annual review.(2) In accordance with Annex XI to the Staff Regulations, the annual adjustment in respect of 2002 will entail the establishment before 31 December 2002 of new weightings with retroactive effect from 1 July 2002.(3) These new weightings could lead to retroactive adjustments to remuneration and pensions (positive or negative) in respect of the period of 2002 for which payments have already been made on the basis of this Regulation.(4) Provision should therefore be made for the payment of arrears in the event of an upward adjustment as a result of these weightings or for the recovery of sums overpaid in the event of a downward adjustment for the period between the effective date and the date of entry into force of the Council's decision on the annual adjustment in respect of 2002.(5) Provision should be made for the effects of any such recovery to be spread over a period of not more than twelve months following the date of entry into force of the Councils decision on the annual adjustment in respect of 2002,HAS ADOPTED THIS REGULATION:Article 1With effect from 1 July 2001:(a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following: ">TABLE>"(b) - in Article 1(1) of Annex VII to the Staff Regulations, "EUR 174,27" shall be replaced by "EUR 180,72",- in Article 2(1) of Annex VII to the Staff Regulations, "EUR 224,43" shall be replaced by "EUR 232,73",- in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto, "EUR 400,92" shall be replaced by "EUR 415,75",- in the first paragraph of Article 3 of Annex VII to the Staff Regulations "EUR 200,56" shall be replaced by "EUR 207,98".Article 2With effect from 1 July 2001, the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following: ">TABLE>"Article 3With effect from 1 July 2001, the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be:- EUR 108,46 per month for officials in Grade C4 or C5,- EUR 166,29 per month for officials in Grade C1, C2 or C3.Article 4Pensions for which entitlement has accrued by 1 July 2001 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1(a) of this Regulation.Article 5With effect from 1 July 2001, the date "1 July 2000" in the second paragraph of Article 63 of the Staff Regulations shall be replaced by "1 July 2001".Article 61. With effect from 16 May 2001, the weightings applicable to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows:- Ireland: 126,6- Greece: 90,4.2. With effect from 1 July 2001, the weightings applicable to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows:>TABLE>3. The weightings applicable to pensions shall be determined in accordance with Article 82(1) of the Staff Regulations. Articles 3 to 10 of Council Regulation (ECSC, EEC, Euratom) No 2175/88 of 18 July 1988 laying down the weightings applicable in third countries(4) shall remain in force.4. In accordance with Annex XI to the Staff Regulations these weightings could be adjusted by a Council Regulation before 31 December 2002 establishing new weightings with effect from 1 July 2002. In this event the institutions shall make the corresponding positive or negative adjustment to the remuneration and pensions of the officials, former officials and other persons concerned with retroactive effect for the period between the effective date and the date of entry into force of the decision on the 2002 adjustment.If this retroactive adjustment necessitates the recovery of sums overpaid, such recovery may be spread over a period of not more than twelve months from the date of entry into force of the decision on the 2002 annual adjustment.Article 7With effect from 1 July 2001, the table in Article 10(1) of Annex VII to the Staff Regulations shall be replaced by the following: ">TABLE>"Article 8With effect from 1 July 2001, the allowances for shiftwork laid down in Article 1 of Council Regulation (ECSC, EEC, Euratom) No 300/76(5) shall be EUR 314,38, EUR 474,50, EUR 518,82 and EUR 707,32.Article 9With effect from 1 July 2001, the amounts in Article 4 of Council Regulation (EEC, Euratom, ECSC) No 260/68(6) shall be subject to a weighting of 4,538191.Article 10This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ L 56, 4.3.1968, p. 1.(2) OJ L 271, 12.10.2001, p. 1.(3) Extended until 30 June 2003. Regulation (EC, ECSC, Euratom) No 2805/2000 (OJ L 326, 22.12.2000, p. 7).(4) OJ L 191, 22.7.1988, p. 1.(5) Council Regulation (ECSC, EEC, Euratom) No 300/76 of 9 February 1976 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof (OJ L 38, 13.2.1976, p. 1). Regulation as supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ L 124, 13.5.1987, p. 6) and last amended by Regulation (EC, ECSC, Euratom) No 2461/98 (OJ L 307, 17.11.1998, p. 5).(6) Regulation (EEC, Euratom, ECSC) No 260/68 of the Council of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities (OJ L 56, 4.3.1968, p. 8). Regulation as last amended by Regulation (EC, ECSC, Euratom) No 1986/2001 (OJ L 271, 12.10.2001, p. 1).